Citation Nr: 1241752	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  11-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative arthritis of the cervical and lumbar spine.

2.  Entitlement to service connection for degenerative arthritis of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1943 to July 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen a previously denied claim for service connection for a back disability.

The Board denied the Veteran's appeal in August 2011.  That decision was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the claim back to the Board in August 2012 for further action.

The issue of entitlement to service connection for degenerative arthritis of the cervical and lumbar spine addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2006 rating decision that denied service connection for degenerative arthritis of the cervical and lumbar spine on the grounds that the evidence received was not new and material.

2.  Evidence received since the February 2006 rating decision, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that declined to reopen the Veteran's claim for service connection for degenerative arthritis of the cervical and lumbar spine is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d),  20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen a claim for service connection for degenerative arthritis of the cervical and lumbar spine.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in her possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is reopening the Veteran's claim, which represents a full grant of the issues to be decided on appeal.  Accordingly, without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Historically, the Veteran was denied service connection for a back condition in a January 1981 rating decision.  The RO declined to reopen the Veteran's claim in February 2006, and again in the June 2009 rating decision on appeal.  Although the RO later reopened the Veteran's claim and adjudicated the issue on the merits in the April 2011 statement of the case, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the initial denial in 1981, the RO found the evidence did not show that the Veteran's degenerative arthritis was incurred in service.  It was noted that although complete service treatment records had not been obtainable due to fire related service, there were some sick reports which did not show the claimed disability.  A January 1981 VA examination report was of record, and the Veteran reported having hurt her low back in service with reportedly arthritic manifestations of the low back at that time.  The diagnoses included degenerative joint disease of the cervical and lumbar spine and the examiner indicated that there was no way that he could differentiate between the lumbar arthritis and the cervical arthritis dating to military service in the absence of military records.  More recently, in February 2006, the RO declined to reopen the Veteran's claim because new and material evidence had not been received.

Since the prior final decision, additional evidence has been added to the claims file.  The Veteran submitted medical treatise information regarding osteoarthritis.  This treatise stated that while the etiology of the condition was unknown, it appeared to be the result of a complex system of interacting mechanical, biologic, biochemical, and enzymatic feedback loops.  Many mechanisms could initiate the cellular and tissue events that constituted a final common pathway.  These included acute or chronic trauma to the hyaline cartilage or the tissue surrounding it, such as prolonged overuse of a joint or group of joints.  This was consistent with certain occupations such as foundry work, coal mining, and bus driving.

VA treatment records associated with the claims file reflect a history of low back pain, reportedly with lumbar spondylosis and cervical pain.

The Veteran was afforded a VA examination in December 2010. The claims file was reviewed by the examiner, who noted that the Veteran went on sick call for two periods during service for unlisted reasons.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed degenerative disease of the spine.  He stated that it was less likely than not related to service.  According to treatise information cited by the examiner, osteoarthritis was the most commonly encountered rheumatic disorder, and the major cause of disability and reduced activity after 50 years of age.  The examiner noted that the Veteran's arthritis was most likely to be age-related, as was the same type of arthritis in her hands.

The Board finds that the evidence received is new, as it was not part of the record at the time of the prior final decision.  Moreover, the treatise evidence submitted by the Veteran is material.  That is, the contents of the treatise indicate that osteoarthritis may be attributed to acute or chronic joint trauma, including overuse.  When viewed with the Veteran's previously documented assertions of jumping out of trucks during service, this evidence relates the Veteran's currently diagnosed degenerative disease to service, and raises a reasonable possibility of substantiating her claim.  Therefore, the claim is reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  However, as discussed below, further development is warranted.


ORDER

The Veteran's claim for service connection for degenerative arthritis of the cervical and lumbar spine is reopened; the appeal is granted to this extent only.


REMAND

The December 2010 VA examiner cited to treatise information which noted that osteoarthritis was the most commonly encountered rheumatic disorder, and the major cause of disability and reduced activity after 50 years of age.  The examiner noted that the Veteran's arthritis was most likely to be age-related, as she had the same type of arthritis in her hands as well.  However, a supplemental opinion is necessary to address the treatise evidence submitted by the Veteran, which suggests a relationship between the Veteran's current condition and her reported history of jumping out of trucks in service.

The Veteran's complete service treatment records are not available for review.  However, daily sick reports show the Veteran was seen on June 8th, June 21st, and June 22nd in 1943.  The specific nature of the Veteran's complaints was not recorded in these reports, but they were noted to have occurred in the line of duty.  The Veteran presently contends that she was treated in service for back pain.  The Board notes that she is competent to report such a history, and the claims file does not contain any findings to contradict her statements.  Therefore, in providing a supplemental opinion, the examiner should assume that the Veteran was treated for back pain in service in June 1943.  Notably, the Veteran's July 1943 discharge papers list her physical condition as "good."  He should consider all of these findings when providing the supplemental opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The claims file, including a copy of this remand,  should be forwarded to the December 2010 VA examiner for a supplemental opinion.  The examiner should review the claims file, specifically the treatise evidence submitted by the Veteran which attributes osteoarthritis to acute or chronic trauma to the hyaline cartilage or the tissue surrounding it, such as prolonged overuse of a joint or group of joints.  The examiner should also assume that the Veteran was treated for back pain in June 1943 during service.  He should then provide an opinion on the following:

(A) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed cervical and lumbar spine conditions are etiologically related to jumping out of trucks during service or otherwise related to active service?

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the December 2010 VA examiner is not available, then the claims file should be forwarded to another appropriate VA examiner, who should comply with the above instructions.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


